DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest a memory device comprising; the stack structure includes a first block and a second block, each including a wall-structure region and extending along the first lateral direction, wherein wall-structure regions of the first block and the second block are adjacent to each other and together form a wall structure in the staircase region; a first separation structure, formed vertically through the stack structure and positioned between the first block and the second block in array regions along the first lateral direction; and a plurality of second dielectric layers positioned between the first block and the second block in the staircase region, and alternated with the plurality of first dielectric layers (claim 1) and a method for forming a memory device, comprising: forming a plurality of gate line slits (GLSs), vertically through the stack structure and into the substrate, and extending along the first lateral direction, wherein: in a second lateral direction with respect to the substrate, the plurality of GLSs at least defines a first block and a second block, and the plurality of GLSs includes a GLS formed in each array region at a boundary between the first block and the second block; and removing the plurality of second dielectric layers from the array regions and partially from the staircase region, wherein: along the first lateral direction, a portion of the plurality of second dielectric layers remains in the staircase region adjacent to the boundary between the first block and the second block (claim 12) as described in the independent claims and in the context of their recited apparatus and process, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwai et al (11,114,459 B2) discloses a three-dimensional memory device includes alternating stacks of insulating layers and electrically conductive layers located over a substrate, a first memory array region and a second memory array region that are laterally spaced apart along the first horizontal direction by an inter-array region therebetween, and memory stack structures extending through the alternating stacks in the first or second memory array region.
Shao et al (11,139,237 B2) discloses three-dimensional memory device containing horizontal and vertical word line interconnections and methods of forming the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 10, 2022